Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of this 15th day of March
2005, by and between SunCoast Bank (the “Bank”) and John S. Wilks (the
“Executive”).

 

WITNESSETH:

 

WHEREAS, the Bank desires to retain the services of and employ the Executive,
and the Executive desires to provide services to the Bank, pursuant to the terms
and conditions of this Agreement.

 

NOW THEREFORE, in consideration of the promises and of the covenants and
agreements herein contained, the Bank and the Executive covenant and agree as
follows:

 

  1. Employment: Pursuant to the terms and conditions of this Agreement, the
Bank agrees to employ the Executive and the Executive agrees to render services
to the Bank as set forth herein.

 

  2. Position and Duties: During the term of this Agreement, the Executive shall
serve as Senior Vice President and Chief Financial Officer of the Bank, and
shall undertake such duties, consistent with such titles, as may be assigned to
him from time to time by the President and Chief Executive Officer, including
management of assigned Bank personnel, serving on Board committees as appointed
from time to time by the Board, and keeping the President and Chief Executive
Officer informed of industry and regulatory developments regarding the Bank, and
assisting in keeping the Bank in compliance with applicable laws and
regulations. In performing his duties pursuant to the Agreement, the Executive
shall devote his full business time, energy, skill and best efforts to promote
the Bank and its business and affairs; provided that, subject to Sections 9, 12
and 13 of this Agreement, the Executive shall have the right to manage and
pursue personal and family interests, and make passive investment in securities,
real estate and other assets, and with the prior permission of the President and
Chief Executive Officer, to participate in charitable and community activities
and organizations so long as such activities do not adversely affect the
performance by Executive of his duties and obligations to the Bank.

 

  3. Term: The initial term of employment pursuant to this Agreement shall be
for a period of one year, commencing with the date hereof and expiring (unless
sooner terminated as otherwise provided in this Agreement or unless otherwise
renewed or extended as set forth herein) on the first anniversary of this
Agreement, which date, including any earlier date of termination or any extended
expiration date, shall be referred to as the “Expiration Date”. Subject to the
provisions of Section 7 of this Agreement, the term of this Agreement and the
employment of the Executive by the Bank hereunder shall be deemed automatically
renewed for successive periods of one year commencing on the first anniversary
date of this Agreement, unless either party gives the other written notice, at
least 60 days prior to the end of the then term of the Agreement. After
termination of the employment of the Executive for any reason whatsoever, the
Executive shall continue to be subject to the provisions of Sections 9 through
13, inclusive, of this Agreement; where the employment of the Executive is
terminated by the Executive for Good Reason (as defined in Section 7) or
pursuant to Section 7(c) or 7(d), or where the term of employment is not renewed
pursuant to this Section 3.

 

  4. Compensation: During the term of this Agreement, the Bank shall pay or
provide to the Executive as compensation for the services of the Executive set
forth in Section 2 hereof:

 

  a. A base annual salary of at least $80,988 payable in such periodic
installments consistent with other employees of the Bank (such base salary to be
subject to increase by the Board in its discretion); and

 

Page 1 of 5



--------------------------------------------------------------------------------

  b. Such individual bonuses and other compensation to the Executive as may be
authorized by the Board from time to time.

 

  5. Benefits and Insurance: The Bank shall provide to the Executive such
medical, health and life insurance as well as any other benefits as the Board
shall determine from time to time. At a minimum, the Executive shall be entitled
to (i) participate in all employee benefits plans offered to the Bank’s
employees generally, and (ii) life insurance coverage (payable to such
beneficiary as the Executive may designate from time to time). The Executive
also shall be entitled to participate in any group disability plan maintained by
the Bank, with the Bank paying to the Executive his base annual salary during
any waiting period imposed by such plan for the receipt of disability benefits
thereunder. The Bank shall undertake to provide for its employees generally
(including the Executive) a retirement plan and a plan qualified under Section
401(k) of the Internal Revenue Code of 1986, as amended. All benefits referred
to herein shall be provided at reasonable levels wand within reasonable time
after the commencement of the Executive’s employment pursuant to the terms of
this Agreement.

 

  6. Vacation: The Executive may take up to 5 weeks of vacation time at such
periods during each year as the Board and the Executive shall determine from
time to time. The Executive shall be entitled to full compensation during such
vacation periods.

 

  7. Termination: The employment of the Executive may be terminated as follows:

 

  a. By the Bank, by action taken by its President and Chief Executive Officer,
at any time and immediately upon written notice to the Executive if said
discharge is for cause. In the notice of termination furnished to the Executive
under this Section 7(a), the reason for reasons for said termination shall be
given and, if no reason or reasons are given for said termination, said
termination shall be deemed to be without cause and therefore termination
pursuant to Section 7(d). Any one or more of the following conditions shall be
deemed to be grounds for termination of the employment of the Executive for
cause under this Section 7(a):

 

  (i) If the Executive shall have engaged in conduct involving fraud, deceit,
personal dishonesty, or breach of fiduciary duty, which in any such case has
adversely affected, or may adversely affect, the business or reputation of the
Bank.

 

  (ii) If the Executive shall have willfully violated any banking law or
regulation, memorandum of understanding, cease and desist order, or other
agreement with any banking agency having jurisdiction over the Bank;

 

  (iii) If the Executive shall have become subject to continuing intemperance in
the use of alcohol or drugs which has adversely affected, or may adversely
affect, the business or reputation of the Bank; or

 

  (iv) If the Executive shall have filed, or had filed against him any petition
under the federal bankruptcy laws or any state insolvency laws.

 

In the event of termination for cause, the Bank shall pay the Executive only
salary, vacation and bonus amount accrued and unpaid as of the effective date of
termination.

 

  b. If the Executive’s employment is terminated by the death of the Executive,
this Agreement shall automatically terminate, and the Bank shall be obligated to
pay to the Executive’s estate any salary, vacation and bonus amounts accrued and
unpaid at the time of death.

 

  c. If after a Change of Control and before the end of the initial term (or, if
applicable, the renewal term) the Executive’s employment is terminated, his
duties are materially reduced, his base salary is reduced, his employment is
relocated more than 50 miles from the Bank’s main office or his participation in
any employment benefit plan is materially reduced or adversely affected, and the
Executive does not consent to such change, then the Executive shall be entitled
to receive promptly thereafter an amount equal to two times the average base
annual salary plus annual bonus received by the Executive during the three year
period prior to termination. For purposes of this Agreement, a Change of Control
shall mean a merger or acquisition in which SunCoast Bancorp, Inc. is not the
surviving entity, or the acquisition by any individual or group of beneficial

 

Page 2 of 5



--------------------------------------------------------------------------------

ownership or more than 50% of the outstanding shares of SunCoast Bancorp, Inc.
common stock. The term “group” and the concept of beneficial ownership shall
have such meanings ascribed thereto as set forth in the Securities Exchange Act
of 1934, as amended (the “1934 Act”), and the regulations and rules thereunder.

 

  d. By the Bank, by action taken by its President and Chief Executive Officer,
at any time if said discharge is without cause. If the Executive’s employment is
terminated by the Bank without cause, the Bank shall, for a period of the
greater of one year after said termination or until the expiration of this
Agreement;

 

  (i) Continue to pay to the Executive the base annual salary in effect under
Section 4(a) on the date of said termination (or, if greater, the highest annual
salary in effect for the Executive within the 36 month period prior to said
termination) plus an annual amount equal to any bonus paid by the Bank to the
Executive during the 12 month period prior to said termination;

 

  (ii) Continue to provide for the benefit of the Executive the life insurance
benefits provided to the Executive prior to termination; and

 

  8. Notice: All notices permitted or required to be given to either party under
this Agreement shall be in writing and shall be deemed to have been given (a) in
the case of delivery, when addressed to the other party as set forth at the end
of this Agreement and delivered to said address, (b) in the case of mailing,
three days after the same has been mailed by certified mail, return receipt
requested, and deposited postage prepaid in the US Mails, addressed to the other
party at the address as set forth at the end of this Agreement, and (c) in any
other case, when actually received by the other party. Either party may change
the address at which said notice is to be given by delivering notice of such to
the other party to this Agreement in the manner set forth herein,

 

  9. Confidential Manners: The Executive is aware and acknowledges that the
Executive shall have access to confidential information by virtue of his
employment. The Executive agrees that, during the period of time the Executive
is retained to provide services to the Bank, and thereafter subsequent to the
termination of Executive’s services to the Bank for any reason whatsoever, the
Executive will not release or divulge any confidential information whatsoever
relating to the Bank or its business, to any other person or entity without the
prior written consent of the Bank. Confidential information does not include
information that is available to the public or which becomes available to the
public other than through a breach of this Agreement on the part of the
Executive. Also, the Executive shall not be precluded from disclosing
confidential information in furtherance of the performance of his services to
the Bank or to the extend required by any legal proceeding.

 

  10. Injunction Without Bond: In the event there is a breach or threatened
breach by the Executive of the provision of Section 9, 11 or 12, the Bank shall
be entitled to an injunction without bond to restrain such breach or threatened
breach, and the prevailing party in any such proceeding will be entitled to
reimbursement for all costs and expenses, including reasonable attorney’s fees
in connection therewith. Nothing herein shall be construed as prohibiting the
Bank from pursuing such other remedies available to it for any such breach or
threatened breach including recovery of damages from the Executive.

 

  11. Non-competition: The Executive agrees that during the period of time the
Executive is retained to provide services to the Bank, and thereafter for a
period of one year subsequent to the termination of Executive’s services to the
Bank for any reason whatsoever (except where the employment of the Executive is
terminated by the Executive for Good Reason or pursuant to Section 7(c) or 7(d),
or where the term of employment is not renewed pursuant to Section 3), Executive
will not enter the employ of, or have any interest in, directly or indirectly
(either as executive, partner, director, officer, consultant, principal, agent
or employee), any other bank or financial institution or any entity which either
accepts deposits or makes loans (whether presently existing or subsequently
established) and which has an office located within a radius of 50 miles of any
office of the Bank’ provided however, that the foregoing shall not preclude any
ownership by the Executive of an amount not to exceed 5% of the

 

Page 3 of 5



--------------------------------------------------------------------------------

equity securities of any entity which is subject to the periodic reporting
requirements of the 1934 Act and the shares of Bank common stock owned by the
Executive at the time of termination of employment.

 

  12. Non-solicitation; Non-interference: The Executive agrees that during the
period of time the Executive is retained to provide services to the Bank, and
thereafter for a period of one year subsequent to the termination of Executive’s
services to the Bank for any reason whatsoever (except where such termination is
by the Executive for Good Reason or pursuant to Sections 7(c) or 7(d), or where
the term of employment is not renewed pursuant to Section 3), the Executive will
not (a) solicit for employment by Executive, or anyone else, or employ any
employee of the Bank or any person who was an employee of the Bank within
12months prior to such solicitation of employment; (b) induce, or attempt to
induce, any employee of the Bank to terminate such employee’s employment; (c)
induce, or attempt to induce, anyone having a business relationship with the
Bank to terminate or curtail such relationship or, on behalf of himself or
anyone else, compete with the Bank; (d) knowingly make any untrue statement
concerning the Bank or its directors or officers to anyone; or (e) permit anyone
controlled by the Executive, or any person acting on behalf of the Executive or
anyone controlled by an employee of the Executive to do any of the foregoing.

 

  13. Remedies: The Executive agrees that the restrictions set forth in this
Agreement are fair and reasonable. The covenants set forth in this Agreement are
not dependent covenants and any claim against the Bank, whether arising out of
this Agreement or any other agreement or contract between the Bank and
Executive, shall not be a defense to a claim against Executive for a breach or
alleged breach of any of the covenants of Executive contained in this Agreement.
It is expressly understood by and between the parties hereto that the covenants
contained in this Agreement shall be deemed to be a series of separate
covenants. The Executive understands and agrees that if any of the separate
covenants are judicially held invalid or unenforceable, such holdings shall not
release him from his obligations under the remaining covenants of this
Agreement. If in any judicial proceedings, a court shall refuse to enforce any
or all of the separate covenants because taken together they are more extensive
(whether as to geographic area, duration, scope of business or otherwise) that
necessary to protect the business and goodwill of the Bank, it is expressly
understood and agreed between the parties hereto that those separate covenants
which, if eliminated or restricted, would permit the remaining separate
covenants or the restricted separate covenant to be enforced in such proceeding
shall, for the purposes of such proceeding, be eliminated from the provisions of
this Agreement or restriction, as the case may be.

 

  14. Invalid Provision: In the event any provision should be or become invalid
or unenforceable, such facts shall not affect the validity and enforceability of
any other provision of this Agreement. Similarly, if the scope of any
restriction or covenant contained herein should be or become too broad or
extensive to permit enforcement thereof to its full extent, then any such
restriction or covenant shall be enforced to the maximum extent permitted by
law, and Executive hereby consents and agrees that the scope of any such
restriction or covenant may be modified accordingly in any judicial proceeding
brought to enforce such restriction covenant.

 

  15. Governing Law; Venue: This Agreement shall be construed in accordance with
and shall be governed by the laws of the State of Florida. The sole and
exclusive venue for any such action arising out of the Agreement shall be a
federal or state court situated in Sarasota County, Florida, and the parties to
this Agreement agree to be subject to the personal jurisdiction of such Court
and that service on each party shall be valid if served by certified mail,
return receipt requested or hand delivery.

 

  16. Attorneys’ Fee and Costs: In the event a dispute arises between the
parties under this Agreement and suit is instituted, the prevailing party shall
be entitled to recover his or its costs and attorneys’ fees from the
non-prevailing party. As used herein, costs and attorney’s fees include any cost
and attorneys’ fees in any appellate proceeding.

 

  17. No Third Party Beneficiary: This Agreement is solely between the parties
hereto, and no person not a party to this Agreement shall be any rights
hereunder, either as a third party beneficiary or otherwise.

 

Page 4 of 5



--------------------------------------------------------------------------------

The rights and obligations of the parties under this Agreement shall inure to
the benefit of and shall be binding upon their respective successors and legal
representatives.

 

  18. Effect of Other Agreements: This Agreement and the termination thereof
shall not affect any other agreement between the Executive and the Bank, and the
receipt by the Executive of benefits thereunder.

 

  19. Miscellaneous: The rights and duties of the parties hereunder are personal
and may not be assigned or delegated without the prior written consent of the
other party to this Agreement. The captions used herein are solely for the
convenience of the parties and are not used in construing this Agreement. Time
is of the essence of this Agreement and the performance by each party of its or
his duties and obligations hereunder.

 

  20. Complete Agreement: This Agreement constitutes the complete agreement
between the parties hereto and incorporates all prior discussions, agreements
and representations made in regard to the matters set forth herein. This
Agreement may not be amended, modified or changed except by a writing signed by
the party to be charged by said amendment, change or modification.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SUNCOAST BANK

By:

 

/s/    John T. Stafford

--------------------------------------------------------------------------------

   

         John T. Stafford, President and CEO

“EXECUTIVE”

/s/    John S. Wilks, Individually

John S. Wilks

Address: 416 Park Trace Blvd., Osprey, FL 34229

 

Page 5 of 5